Citation Nr: 9935211	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left upper extremity, to include loss of use.  

2.  Entitlement to service connection for a disability of the 
right lower extremity, to include loss of use.  

3.  Entitlement to service connection for a disability of the 
left lower extremity, to include loss of use.  

4.  Entitlement to Special Monthly Compensation for loss of 
use of the right upper extremity.  

5. Entitlement to Special Monthly Compensation for loss of 
use of the left upper extremity.

6. Entitlement to Special Monthly Compensation for loss of 
use of the right lower extremity.
7.  Entitlement to Special Monthly Compensation for loss of 
use of the left lower extremity.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disorder of the left upper and both 
lower extremities, to include pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and DM


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.  


FINDINGS OF FACT

1.  The veteran does not currently suffer loss of use of the 
right upper extremity.  

2.  The veteran does not currently suffer a disability of the 
left upper extremity that was incurred or aggravated in 
service, or that is proximately due to or the result of a 
service-connected disability.  

3.  The veteran does not currently suffer a disability of the 
right lower extremity that was incurred or aggravated in 
service, or that is proximately due to or the result of a 
service-connected disability.

4.  The veteran does not currently suffer a disability of the 
left lower extremity that was incurred or aggravated in 
service, or that is proximately due to or the result of a 
service-connected disability.  

5.  The veteran does not have a disability of the left upper 
extremity that is service connected that causes loss of use 
of that extremity. 

6.  The veteran does not have a disability of the left lower 
extremity that is service connected that causes loss of use 
of that extremity.

7.  The veteran does not have a disability of the right lower 
extremity that is service connected that causes loss of use 
of that extremity.  

8.  The veteran did not incur additional disability of the 
left upper extremity and/or both lower extremities as the 
result of surgery or treatment administered by Department of 
Veterans Affairs (VA) personnel.  


CONCLUSIONS OF LAW

1.  Entitlement to Special Monthly Compensation (SMC) for 
loss of use of the right upper extremity is denied.  
38 U.S.C.A. § 1114 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.350 (1999).  

2.  Entitlement to service connection for a disability of the 
left upper extremity, to include loss of use, is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).  

3.  Entitlement to service connection for a disability of the 
right lower extremity, to include loss of use, is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).

4.  Entitlement to service connection for a disability of the 
left lower extremity, to include loss of use, is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).

5.  Entitlement to SMC for loss of use of the left upper 
extremity is denied.  38 U.S.C.A. § 1110, 1114 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.350 (1999).  

6.  Entitlement to SMC for loss of use of the left lower 
extremity is denied.  38 U.S.C.A. § 1110, 1114 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.350 (1999).

7.  Entitlement to SMC for loss of use of the right lower 
extremity is denied.  38 U.S.C.A. § 1110, 1114 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.350 (1999).

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities of the left upper and both lower extremities is 
denied.  38 U.S.C.A. § 1151 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from March 1967 to January 
1969.  In March 1968 he sustained an injury by small arms 
fire to the right thigh and face, and perforation of the 
tympanic membrane.  In May 1968 he sustained a right shoulder 
separation.  As part of the treatment administered for the 
shoulder wound a screw was inserted.  In August 1969 service 
connection was granted for a disability characterized as 
residuals of the mortar shell wound to the right shoulder, 
rated 20 percent disabling under Diagnostic Code 5201; for 
residuals of a shrapnel wound to the right thigh, muscle 
group XV, with retained foreign bodies, rated 10 percent 
disabling under Diagnostic Code 5315; for a scar on the left 
side of the face as a residual of a bullet wound with 
retained foreign bodies, assigned a noncompensable rating 
under Diagnostic Code 7800; chronic urticaria, assigned a 
noncompensable rating under Diagnostic Code 7899; and partial 
deafness in the left ear, assigned a noncompensable rating 
under Diagnostic Code 6297.  In August 1992 the veteran had 
surgery at a VA medical facility to remove the screw that had 
been implanted in his right shoulder during service.  In 
February 1993 the veteran claimed an increased rating for his 
right shoulder disability.  That claim was granted and a 
rating of 70 percent was assigned effective from December 1, 
1992, following the expiration a temporary total rating 
incident to the August 1992 surgery.  

The veteran argues that the August 1992 surgery caused reflex 
sympathetic dystrophy (RSD) in both arms and both feet, and 
as a result he suffers loss of use of those extremities to 
the extent he is entitled to SMC.  Service connection for 
loss of use of the left arm and both feet was denied in a 
November 1994 rating decision, as were claims of entitlement 
to SMC based on loss of use of both arms and both feet.  In 
December 1994 the veteran filed a notice of disagreement with 
that decision, and also claimed entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (1151 claim) for 
an impairment of both arms and both feet that he asserts was 
the result of the August 1992 surgery.  He was provided a 
Statement of the Case (SOC) in August 1995 explaining the 
bases for the denial of the service connection and SMC 
claims.  In August 1995 the Regional Office (RO) received 
copies of his treatment records from the Loma Linda VA 
Medical Center.  In September 1995 the veteran filed a 
substantive appeal, indicating his continued disagreement 
with the denial of his claims, and again asserting that he is 
entitled to compensation because VA physicians caused his 
RSD.  He submitted additional medical evidence.  

In November 1995 the RO denied his 1151 claim, finding there 
was no basis for concluding that the 1992 surgery resulted in 
additional disability.  During a December 1995 VA 
compensation and pension examination the examiner indicated 
that it "appears [removal of the pin] set off a reflex 
sympathetic dystrophy pattern in the right upper extremity..."  
The examiner added that the veteran's right upper extremity 
RSD is likely related to the service-connected right shoulder 
injury and subsequent need for surgery and removal of the 
pin.  The examiner added:  "This examiner in no way 
correlates his left upper extremity complaints and bilateral 
lower extremity complaints with a service-connected right 
shoulder injury."  The veteran was furnished a Supplemental 
Statement of the Case (SSOC) in February 1996 addressing the 
service connection and SMC claims, and was advised that the 
RO proposed to reduce from 70 percent to 20 percent the 
disability rating for the veteran's right shoulder 
disability.  The veteran expressed his objection with that 
proposal and requested a hearing on the matter.  

He was provided a SOC addressing the 1151 claim in July 1996.  
In July 1996 the RO decreased the shoulder disability rating 
from 70 percent to 20 percent, effective from October 1996, 
and terminated the TDIU that had been in effect since 
December 1992.  The veteran again indicated his disagreement 
with the decision to reduce the disability rating, and 
requested a hearing on that matter at the same time the 
hearing on his other claims was held.  His substantive appeal 
regarding the 1151 claim was received in August 1996.  

At the hearing held before RO personnel in October 1996 the 
veteran and DM testified.  The veteran submitted additional 
medical evidence in support of his claims.  He explained that 
he was told the success rate of removal of the pin in his 
shoulder was "iffy", and that he told the surgeon before 
the surgery that, if the surgeon saw anything in the shoulder 
that would cause more damage than was present, the surgeon 
was to sew him back up and leave him alone.  He added that 
two to three weeks after surgery he had tingling and numbness 
in the fingers and both arms, and both feet and sought 
treatment.  The Board of Veterans' Appeals (Board) notes here 
that a VA treatment record dated in October 1992 reveals that 
the veteran did, in fact, seek treatment but reported 
tingling, pain and numbness in his right arm only, not his 
left arm or either of his feet.  The veteran further 
testified in October 1996 that Dr. Y diagnosed him with 
"sympathetic nerve dystrophy syndrome," that he is 
regularly treated for that disability on a fee basis and is 
in active Stage III of the condition.  He had surgery in 
March 1994 on his brachial plexus and to correct the RSD, 
then in August 1994 had a nerve stimulator implanted but had 
to have it removed in May 1996 because it malfunctioned.  He 
reported he was using several medications, including Demerol, 
Tylenol 3 with codeine, morphine, Paxil, Zoloft, Clonazepam, 
pyridoxine hydrochloride, Ergoloid mesylates, Careidopa, 
Levodopa and that he was drinking more than he should in an 
attempt to manage the pain.  He described the pain in his 
extremities as similar to walking on coral, that it was 
working its way up his legs from the bottoms of his feet, and 
that his hands were becoming club-like.  He added that a non-
VA physician prescribed other drugs, including what the 
veteran indicated were narcotics that VA would not dispense.  
He added that he has been taking Prednisone for 30 years for 
his urticaria.  He reported he had been unsuccessful in 
attempts at obtaining employment, and likewise was 
unsuccessful in attempts to attend community college because 
of the disabilities of his extremities.  He testified that he 
was told by VA's vocational rehabilitation personnel in 1995 
that he was not qualified for the vocational rehabilitation 
program.  The Board notes at this point that in March 1997 
the RO learned that there were no vocational rehabilitation 
records available for the veteran, however, and that a 
computer record showed the veteran applied for vocational 
rehabilitation benefits in 1984 but was probably never seen 
by vocational rehabilitation personnel so no records were 
generated.  

Regarding his 1151 claim, the veteran testified that the 
surgery performed in August 1992 had been previously 
rescheduled twice, and that he told the surgeons that he was 
told by others that the surgery would induce more damage and 
pain so if they began the surgery and discovered there was 
"one-tenth of one-percent chance" that they would cause 
more damage they should sew him back up and leave him alone.  
He asserts that the RSD manifested throughout his body is the 
result of that shoulder surgery, and that he was told that by 
Drs. I and Y at Loma Linda University, and by Dr. O in 
Newport Beach.  The hearing officer explained to the veteran 
that he should add to the record documentary evidence from 
the physicians who told him that there is a connection 
between his RSD and the shoulder surgery of August 1992.  The 
veteran further testified that the rating reduction for the 
right shoulder disability was improper, that his disabilities 
are getting worse, that he is housebound and that the 
evidence currently of record establishes that he is entitled 
to a 100 percent rating.  He told the hearing officer that he 
is able to brush his own teeth, to feed himself prepared 
food, to bathe, get dressed although sometimes with some 
help, and to attend to the needs of nature, but does so with 
much pain.  He does not like to drive, and explains that is 
the basis for his assertion that he is housebound.  

DM testified that the veteran is getting to be a danger to 
himself in the performance of daily activities, and that she 
does her best to assist him in monitoring his medications.  

Among the evidence submitted following the hearing is an 
October 1996 statement from Dr. O in which he reported he saw 
the veteran on one occasion in September 1996 and it was his 
impression the veteran suffered from an intractable complex 
pain syndrome which is due in part to severe osteoarthritic 
changes involving the knee joints and low back pain; those 
problems are both overshadowed by a severe stage 3 RSD 
involving both upper extremities and possible to some degree 
the lower extremities.  Dr. O reported he believes the 
veteran was severely incapacitated by the intense, 
unrelenting pain and as a result of the pain has a 
significant dysfunction of the upper extremities.  Regarding 
the cause of the RSD, Dr. O stated:  

[S]ince we have only a poor understanding 
of the causes of [RSD], it is very 
difficult to make a clear-cut association 
at this time between the [RSD] and his 
prior multiple injuries, however, it is 
probably fair to say that there is more 
likely a connection between the two than 
that they are unrelated.  The rationale 
for this opinion is based on the temporal 
relationship between the onset of the 
various complaints in relation to his 
multiple prior injuries.  

The report of a VA compensation and pension examination 
conducted in October 1996 reflected that the veteran was well 
developed, had clear speech, intact cognition and that the 
veteran reported he was in the third stage of RSD with 
development of contractures in all areas.  Examination of 
cranial nerves was normal.  Sensory examination was 
reportedly difficult to interpret but there was dorsal and 
ventral decreased sensation in the finger tips to the level 
of the wrist, and also decreased pinprick response in the 
toes to the dorsum of the feet.  Deep tendon reflexes were 
normal.  The motor examination revealed that the hands were 
held in a relatively fixed, flexed posture.  The veteran 
resisted any attempt to maneuver the fingers or to touch the 
areas of pain.  No trophic abnormalities were noted, and the 
nails and skin were normal.  Strength testing revealed 
prominent give way weakness in every area evaluated:  for 
brief periods of time there appeared to be appropriate 
strength response intermixed with periods of give way 
relaxation.  Changes were found in upper and lower 
extremities, but more prominently in the arms.  No 
involuntary activity or ataxia except for a brief tremulous 
movement was noted in the right hand.  The veteran used a 
complicated brace mechanism attached to both knees, and also 
used crutches, and was able to walk slowly with effort.  The 
examiner noted nerve conduction studies performed in 1993, 
which revealed high ulnar neuropathy on the right, sensory 
more than motor, and in 1996, which revealed normal bilateral 
upper extremities.  He concluded there was no evidence to 
suggest the diagnosis of RSD.  He added that examination 
results could be compatible with the presence of mild sensory 
peripheral neuropathy, and that an evaluation of the lower 
extremity response would be necessary for a support of that 
evaluation, but that in any case there would be no 
relationship between peripheral neuropathy, if present, and 
the veteran's "war injuries."  The examiner added that the 
veteran was then on a schedule of medication that the 
examiner felt was inappropriate for chronic benign pain, and 
opined that it was important to modify the medication.  

A SSOC furnished to the veteran in April 1997 advised the 
veteran that all of his claims remained denied, including an 
inextricably intertwined claim of entitlement to TDIU.  The 
Board notes here that in October 1998 the TDIU was 
reinstated, effective from December 1992.  In May 1997 he 
expressed his continued disagreement with the decisions on 
the issues addressed in the SSOC, and added "there was 
wrongdoing from the VA to have my rating downsized from 
having a 40% rating from the VA of my c[h]ronic urticaria 
drop[p]ed to a 30% in 1993."  The Board notes, however, that 
urticaria has been rated 30 percent disabling since 1973.  
The RO obtained additional private medical records, including 
a November 1996 progress note from Dr. O who reported that 
the veteran's right hand was almost useless because of pain 
and contracture.  He added that the veteran suffers from a 
neuropathic pain that is fairly generalized, involving all 
four extremities.  In September 1997 Dr. O reported the 
veteran's complex regional pain syndrome involved all four 
extremities and was severe, causing Dupuytren's contractures 
in both hands.  VA treatment records from the medical 
facility in Loma Linda were received, as was additional 
medical evidence including photographs of the veteran's 
hands.  Lay statements from MO, DM and JS were also received.  
Those individuals reported they each had personally witnessed 
the veteran's pain, and that his symptoms have worsened.  
Additional VA treatment records reflect treatment sought for, 
inter alia, right hand and arm pain, as well as right foot 
pain, and includes a diagnoses of RSD, and bilateral 
Dupuytren's contracture.   

In a rating decision dated in October 1998 the RO explained 
that, due to the temporary nature of the pain relief afforded 
by the nerve stimulator, the appropriate rating for the 
veteran's right brachial plexopathy with associated causalgia 
with RSD, status/post clavicle resection, mortar shell wound 
right shoulder, was 40 percent under Diagnostic Code 5201-
8513, effective from October 1, 1996.  The veteran's service-
connected urticaria remained rated 30 percent under 
Diagnostic Code 7899-7806, effective from October 1, 1973; 
residuals of shell fragment wound, right thigh with retained 
foreign bodies, muscle group XIV, remained rated 10 percent 
disabling under Diagnostic Code 5315 from January 1969; 
tinnitus remained rated 10 percent disabling under Diagnostic 
Code 6260 from March 1977; deafness of the left ear remained 
noncompensably disabling under Diagnostic Code 6100 from 
January 1969; a scar on the left side of the face with 
retained foreign bodies  remained noncompensably disabling 
under Diagnostic Code 7800 from January 1969.  Also granted 
was service connection for a pain disorder secondary to 
urticaria and right shoulder disability, rated 70 percent 
disabling from April 1998 under Diagnostic Code 9422.  His 
combined disability rating is currently 90 percent from April 
1998.  The RO restored his TDIU from December 1, 1992.  He 
was provided a copy of that rating decision, and furnished a 
SSOC in November 1998 explaining that decision.  

In a June 1999 rating decision the RO concluded that the 
current rating assigned to the veteran's service-connected 
pain disorder secondary to urticaria and right shoulder 
disability remained 70 percent disabling.  


Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one foot, or one hand, the rate of compensation therefore 
shall be $75 per month for each such loss or loss of use 
independent of any other compensation but in no event shall 
exceed $2433 per month.  38 U.S.C.A. § 1114(k).  If the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, the 
monthly compensation shall be $2433.  38 U.S.C.A. § 1114(l).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following:  (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

Like all claims, a claim for secondary service connection 
must be supported by evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. West, 7 Vet. App. 513, 516-17 
(1995).  

For purposes of establishing a well-grounded claim under 
Section 1151, the requirements are as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  If the continuity of symptomatology analysis 
applies in a section 1151 case, the veteran's claim will be 
well grounded if he submitted evidence of each of the 
following: (a) evidence that a condition was "noted" during 
his VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.  Jones v. 
West, No. 98-664 (July 7, 1999).  


Analysis

SMC for loss of use of the right upper extremity
The veteran asserts that his service-connected right upper 
extremity disability renders him unable to use his right arm, 
and seeks SMC based on that alleged loss of use.  SMC is, 
inter alia, a payment made in addition to the compensation 
paid under 38 U.S.C.A. § 1110, for disability resulting from 
the loss of use of one hand, with some limitations.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The regulations 
direct that loss of use of a hand will be found to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump with the use of a 
suitable prosthesis; that determination is made on the basis 
of the actual remaining function, whether the acts of 
grasping, manipulation, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 350(c)(2).  The veteran argues that his hand is becoming 
club-like, and that using it is very painful.  Medical 
evidence dated in November 1996 from Dr. O reported that the 
veteran's right hand was almost useless due to pain and 
contracture.  

However, in October 1996 the veteran testified that he was 
able to use his hand, although it was painful to do so, to 
accomplish such tasks as feeding himself, dressing, brushing 
his teeth, and bathing.  During an October 1996 VA 
examination, conducted following review of the veteran's 
claims folder, which contained VA medical records and the 
non-VA medical records obtained to date, the veteran 
reportedly had continuous hand pain, decreased dorsal and 
ventral sensation, and intact position of the hand, but he 
presented with his hand in a fixed, flexed position and would 
not permit the examiner to touch the areas the veteran said 
were painful.  The veteran's ability to grasp was not 
impaired, although after grasping he would then relax his 
hold.  The examiner concluded the veteran does not have RSD 
of the right upper extremity.  

The Board finds the evidence obtained from the VA examiner 
with regard to whether the veteran suffers loss of use of the 
right upper extremity that is attributable to his service-
connected disability to be more probative than the evidence 
obtained from non-VA sources, as three is no indication that 
evidence was based on a review of the entire record.  The VA 
examiner's report is well reasoned and thorough, and presents 
sufficient detail upon which to ascertain whether the veteran 
suffers loss of use of the right upper extremity.  

Based on the foregoing, the Board finds that the probative 
value of the evidence that the veteran does not currently 
suffer loss of use of the right arm outweighs the probative 
value of the evidence that the veteran does suffer loss of 
use of the right arm.  Accordingly, the Board concludes there 
is no legal basis for an award of SMC.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  

Entitlement to service connection for a disability of the 
left upper extremity, 
to include loss of use
The veteran argues that he is unable to use his left arm 
because he now suffers RSD in that appendage.  He argues that 
the RSD was caused when he underwent surgery in 1992 at a VA 
hospital to remove the pin implanted in his right shoulder 
when he sustained a wound in service.  The Board notes that 
the right shoulder disability, which includes RSD in the 
right shoulder, is service-connected.  

Service connection for an impairment of the left arm, which 
could also make additional benefits available under the laws 
and regulations addressing SMC discussed above if there is 
sufficient evidence of loss of use of the arm, if the 
evidence of record supports a conclusion that a left arm 
disability was directly incurred or aggravated in service, or 
if it was causally connected to a disease or injury incurred 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  To the extent the veteran seeks SMC for the alleged 
loss of use of the left arm, that claim will be discussed in 
a separate section that follows.  

The veteran has alleged from the beginning of this claim that 
the left arm disability was not incurred in service, but is 
instead the result of treatment administered to the service-
connected right shoulder disability in 1992.  The Board notes 
there is no indication in his service medical records that he 
incurred or aggravated the left arm disability for which he 
seeks service connection in service.  As set out above, there 
is conflicting medical evidence regarding whether the veteran 
suffers from RSD in his left arm, and if he does, whether it 
is proximately due to or the result of his service-connected 
right arm disability.  A diagnosis of RSD in the left arm was 
made by Drs. O, F and Y, and was attributed by Dr. O to the 
veteran's service-connected right shoulder disability.  
Accordingly, this claim is well grounded.  Buckley; Wallin; 
Reiber.  

In assessing the weight to be afforded the evidence in this 
case, the Board notes that, in a December 1995 VA 
compensation and pension examination, the examiner reviewed 
the veteran's claims folder and the veteran's reports of 
symptomatology that included a burning-type sensation in his 
left arm, and concluded there was no correlation between the 
left arm complaints and his service-connected right shoulder 
disability.  In an October 1996 VA compensation and pension 
examination, a different VA examiner indicated he had 
reviewed the record, noted the veteran's reported symptoms, 
and believed the veteran did not have RSD in the left arm.  

The Board finds the evidence obtained from the VA examiners 
with regard to whether the veteran suffers a disability of 
the left arm that is attributable to service or to his 
service-connected disability to be more probative than the 
evidence obtained from the non-VA examiners.  There is no 
indication that the opinions provided by the non-VA examiners 
were based on a review of the veteran's entire claims folder, 
whereas the VA examiner's opinions were based on such a 
review.  Furthermore, the lay statements of the veteran, DM, 
JS, and MO are not competent evidence on a matter such as 
this that requires medical expertise. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The VA examiners' reports are well reasoned and 
thorough, and present sufficient detail upon which to 
ascertain whether the veteran suffers a disability of the 
left arm that is due to his service-connected right arm 
disability.  

Based on the foregoing, the Board finds that the probative 
value of the evidence that the veteran does not currently 
suffer disability of the left arm, to include alleged loss of 
use of the left arm, that is directly due to service or that 
is proximately due to his service-connected right arm 
disability outweighs the probative value of the evidence that 
the veteran does suffer such disability.  Accordingly, the 
Board concludes there is no legal basis for an award of 
service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.  

Entitlement to service connection for a disability of the 
right lower extremity, 
to include loss of use
The veteran argues that he is entitled to service connection 
for a disability of the right foot, as it is extremely 
painful to use as he now suffers RSD in that extremity.  He 
argues that the RSD was caused when he underwent surgery in 
1992 at a VA hospital to remove the pin implanted in his 
right shoulder when he was injured in service.  The right 
shoulder disability, which includes RSD in the right 
shoulder, is service-connected.  

Service connection for an impairment of the right foot, which 
could also make additional benefits available under the laws 
and regulations addressing SMC discussed above if there is 
sufficient evidence of loss of use of the foot, is available 
if the evidence of record supports a conclusion that a right 
foot disability was directly incurred or aggravated in 
service, or if it was causally connected to a disease or 
injury incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.  To the extent the veteran seeks SMC 
for the alleged loss of use of the right foot, that claim 
will be discussed in a separate section that follows.  

The veteran has alleged from the beginning of this claim that 
the right foot disability was not incurred in service, but is 
instead the result of treatment administered to the service-
connected right shoulder disability in 1992.  The Board notes 
there is no indication in his service medical records that he 
sustained the right foot disability for which he seeks 
service connection.  As set out above, there is conflicting 
medical evidence regarding whether the veteran suffers from 
RSD in his right foot, and if he does, whether it is 
proximately due to or the result of his service-connected 
right arm disability.  A diagnosis of RSD in the right foot 
was made by Drs. O, F and Y, and was related to the right arm 
disability by Dr. O, so the claim is well grounded.  Buckley; 
Wallin; Reiber.  

However, in a December 1995 VA compensation and pension 
examination the examiner reviewed the veteran's claims folder 
and the veteran's reports of symptomatology that included a 
burning-type sensation in his right foot, and concluded there 
was no correlation between the right foot complaints and his 
service-connected right shoulder disability.  In an October 
1996 VA compensation and pension examination, a different VA 
examiner indicated he had reviewed the record, noted the 
veteran's reported symptoms, and believed the veteran did not 
have RSD of the right foot, and that if lower extremity 
responses to sensory peripheral neuropathy were obtained and 
supported a finding of the existence of such impairment, 
there would be no relationship of the impairment to the 
veteran's war injuries.  As noted above, the lay statements 
of the veteran, DM, JS, and MO are not competent evidence on 
a matter such as this that requires medical expertise. 
Grottveit; Espiritu.  

The Board finds the evidence obtained from the VA examiners 
with regard to whether the veteran suffers a disability of 
the right foot that is attributable to his service-connected 
disability to be more probative than the evidence obtained 
from the non-VA examiners.  There is no indication that the 
opinions provided by the non-VA examiners were based on a 
review of the veteran's entire claims folder, whereas the VA 
examiner's opinions were based on such a review.  The VA 
examiners' reports are well reasoned and thorough, and 
present sufficient detail upon which to ascertain whether the 
veteran suffers a disability of the right foot that is due to 
service or to his service-connected right arm disability.  

Based on the foregoing, the Board finds that the probative 
value of the evidence that the veteran does not currently 
suffer disability of the right foot, to include alleged loss 
of use of the right foot, that is either directly due to 
service or proximately due to his service-connected right 
upper extremity disability outweighs the probative value of 
the evidence that the veteran does suffer such disability.  
Accordingly, the Board concludes there is no legal basis for 
an award of service connection for a disability of the right 
foot, to include loss of use of the right foot.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.  

Entitlement to service connection for a disability of the 
left lower extremity, 
to include loss of use
The veteran argues that he is unable to use his left foot 
because he now suffers RSD in that appendage.  He argues that 
the RSD was caused when he underwent surgery in 1992 at a VA 
hospital to remove the pin implanted in his right shoulder.  
The right shoulder disability, which includes RSD in the 
right shoulder, is service-connected.  

Service connection for an impairment of the left foot, which 
could also make additional benefits available under the laws 
and regulations addressing SMC discussed above if there is 
sufficient evidence of loss of use of the foot, is available 
if the evidence of record supports a conclusion that a left 
foot disability was directly incurred or aggravated in 
service, or if it was proximately connected to a disease or 
injury incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.  To the extent the veteran seeks SMC 
for the alleged loss of use of the left foot, that claim will 
be discussed in a separate section that follows.  

The veteran has alleged from the beginning of this claim that 
the left foot disability was not incurred in service, but is 
instead the result of treatment administered to the service-
connected right shoulder disability in 1992.  The Board notes 
there is no indication in his service medical records that he 
incurred or aggravated the left foot disability for which he 
now seeks service connection in service.  As set out above, 
there is conflicting medical evidence regarding whether the 
veteran suffers from RSD in his left foot, and if he does, 
whether it is proximately due to or the result of his 
service-connected right arm disability.  A diagnosis of RSD 
in the left foot was made by Drs. O, F and Y, and related by 
Dr. O to the service-connected disability, so the claim is 
well grounded.  Buckley; Wallin; Reiber.  

The December 1995 VA compensation and pension examination 
report reveals the examiner reviewed the veteran's claims 
folder and the veteran's reports of symptomatology that 
included a burning-type sensation in, inter alia, his left 
foot, and concluded there was no correlation between the left 
foot complaints and his service-connected right shoulder 
disability.  In an October 1996 VA compensation and pension 
examination, a different VA examiner indicated he had 
reviewed the record, noted the veteran's reported symptoms, 
and believed the veteran did not have RSD of the left foot, 
and that if lower extremity responses to sensory peripheral 
neuropathy were obtained and supported a finding of the 
existence of such impairment, there would be no relationship 
of the impairment to the veteran's war injuries.  

The Board finds the evidence obtained from the VA examiners 
with regard to whether the veteran suffers a disability of 
the left foot that is attributable to service or to his 
service-connected disability to be more probative than the 
evidence obtained from the non-VA examiners.  There is no 
indication that the opinions provided by the non-VA examiners 
were based on a review of the veteran's entire claims folder, 
whereas the VA examiner's opinions were based on such a 
review.  The lay statements of the veteran, DM, JS, and MO 
are not competent evidence on a matter such as this that 
requires medical expertise.  Grottveit; Espiritu.  The VA 
examiners' reports are well reasoned and thorough, and 
present sufficient detail upon which to ascertain whether the 
veteran suffers a disability of the left foot that is due to 
his service-connected right arm disability.  

Based on the foregoing, the Board finds that the probative 
value of the evidence that the veteran does not currently 
suffer disability of the left foot, to include alleged loss 
of use of the left foot, that is directly due to service or 
that is proximately due to his service-connected right arm 
disability outweighs the probative value of the evidence that 
the veteran does suffer such disability.  Accordingly, the 
Board concludes there is no legal basis for an award of 
service connection for a disability of the left foot, to 
include loss of use of the left foot, directly due to service 
or proximately due to or the result of the veteran's service-
connected right shoulder disability.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.310.  

Entitlement to SMC for loss of use of the left upper 
extremity 
As discussed previously, SMC benefits are paid in addition to 
compensation when the statutory and regulatory criteria for 
payment have been met.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  A predicate to an award of SMC, however, is a 
finding that the disability for which the veteran seeks SMC 
is service connected.  38 U.S.C.A. § 1114(k).  In this case, 
the alleged loss of use of the left arm upon which the 
veteran claims he is entitled to SMC has not been service 
connected.  Accordingly, there is no legal basis upon which 
to base an award of SMC for loss of use of the left arm.  The 
claim is denied.  

Entitlement to SMC for loss of use of the left lower 
extremity
SMC benefits are paid in addition to compensation when the 
statutory and regulatory criteria for payment have been met.  
A predicate to an award of SMC, however, is a finding that 
the disability for which the veteran seeks SMC is service 
connected.  38 U.S.C.A. § 1114(k).  In this case, the alleged 
loss of use of the left foot upon which the veteran claims he 
is entitled to SMC has not been service connected.  
Accordingly, there is no legal basis upon which to base an 
award of SMC for loss of use of the left foot.  The claim is 
denied.

Entitlement to SMC for loss of use of the right foot
SMC benefits are paid in addition to compensation when the 
statutory and regulatory criteria for payment have been met.  
A predicate to an award of SMC, however, is a finding that 
the disability for which the veteran seeks SMC is service 
connected.  38 U.S.C.A. § 1114(k).  In this case, the alleged 
loss of use of the right foot upon which the veteran claims 
he is entitled to SMC has not been service connected.  
Accordingly, there is no legal basis upon which to base an 
award of SMC for loss of use of the right foot.  The claim is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability of the left upper and 
both lower extremities, to include pain
The veteran alleges that he sustained additional disability 
to his left arm and both lower extremities as the result of 
surgery performed by VA personnel in August 1992.  The law 
requires that a claim must be well-grounded.  38 U.S.C.A. 
§ 5107.  The Board notes that the 1151 claim was filed in 
June 1994.  Although VA law has been revised to the extent 
that 1151 claims filed on or after October 1, 1997, rare 
required to make a showing of negligence on the part of VA, 
at the time this claim was filed no such showing was required 
by law.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 
1993), aff'd 513 U.S. 115 (1994), 115 S. Ct. 552 (1994).  As 
this claim was filed before the fault requirement was added 
to the statute, in order to prevail the veteran in this case 
is not required to show VA committed negligence or was at 
fault and that such actions caused additional disability.  
Under the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veteran's 
Appeals, decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the version of the law most favorable to the claimant 
must be applied when the law changes during the pendency of a 
claim.  VA has at all times relevant hereto applied the 
version that does not require a finding of negligence by VA, 
which is the version most favorable to the claimant.  

In this case, there is medical evidence of a current 
disability of the left upper and both lower extremities, as 
Dr. O, F and Y have all diagnosed the presence of RSD in 
those appendages, so the first step of establishing a well-
grounded claim has been met.  There is also medical evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, and of a 
nexus between the injury and the current disability, as the 
left arm and both lower extremity RSD was attributed by Dr. O 
to the veteran's "prior multiple injuries," which could 
include the inservice wounds and the subsequent surgical 
procedures.  In addition, if the continuity of symptomatology 
analysis under 38 C.F.R. § 3.303(b) applies in a section 1151 
case, the veteran's claim is well grounded, as he has 
submitted evidence of a condition being noted, at least with 
regard to his right arm, in the October 1992 VA treatment 
records; evidence showing continuity of symptomatology 
following such treatment; and the competent evidence 
identified above of a nexus between the present disability 
and the post-hospitalization/treatment symptomatology.  
Accordingly, the Board finds the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disorder of the left upper and both 
lower extremities, to include pain, is well grounded.  Jones.  

The Board may now consider the merits of the claim.  The 
positive evidence consists of competent evidence of the 
existence of RSD in the left upper and lower extremities in 
the form of opinions from Drs. O, F and Y, which clearly 
diagnose the presence of RSD.  However, whether the RSD is 
the result of the 1992 surgery has not been so clearly 
established.  The veteran asserts that the RSD from which he 
suffers was caused by the 1992 right shoulder surgery he 
underwent at the VA hospital.  As a layperson, however, he is 
qualified only to provide competent evidence of the symptoms 
he experienced, not of the diagnosis of a disease or injury, 
or of a nexus between a current diagnosis and a service-
connected disability.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Grottveit; Espiritu.  

Dr. O provided an opinion regarding a nexus between the 
current RSD and service that was sufficient to well ground 
the claim, but in attempting to ascertain the probative value 
the Board will afford that opinion, closer analysis of that 
opinion reveals Dr. O did not specifically link the RSD he 
found with the 1992 VA surgery.  Instead, he indicated it was 
difficult to determine the cause of RSD, but that it was 
probably fair to say there is more likely a connection 
between the veteran's multiple injuries and the onset of RSD.  
He identified the rationale for that statement as the 
temporal relationship between the onset of the various 
complaints in relation to his "multiple prior injuries."  
The "multiple prior injuries" to which he refers appear to 
be the inservice wounds, although it is possible he was also 
referring to the subsequent surgeries the veteran underwent 
to remove the pin in 1992, on the brachial plexis in March 
1994, implant the nerve stimulator in August 1994, and then 
to remove the stimulator in May 1996.  A medical opinion such 
as Dr. O's that is not couched in terms of certainty is not 
necessarily entitled to no weight.  However, in this case the 
opinion is of limited probative value as it was clearly based 
upon history obtained from the veteran more than four years 
following the surgery to which the veteran attributes the RSD 
and almost 30 years after the initial inservice injuries.  
The report indicates it was based upon only one examination 
of the veteran conducted in September 1996.  Opinions by 
physicians are only as good as the history or facts reported 
by the veteran.  See Swan v. Brown, 5 Vet. App. 229 (1993).  
An opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The negative medical evidence from two different VA 
physicians includes their opinions that there was no 
connection between the right shoulder surgery or the 
veteran's inservice injuries and the alleged RSD.  Those 
opinions were based on review of the entire record, and 
clearly addressed the question of whether the RSD was due to 
VA treatment for the service-connected right shoulder 
disability.  Based on the foregoing, the Board finds the 
negative VA opinions outweigh the positive evidence.  
Accordingly, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disabilities of the left upper and both lower 
extremities has not been established.  


ORDER

1.  Entitlement to SMC for loss of use of the right upper 
extremity is denied.  

2.  Entitlement to service connection for a disability of the 
left upper extremity, to include loss of use, is denied.   

3.  Entitlement to service connection for a disability of the 
right lower extremity, to include loss of use, is denied.

4.  Entitlement to service connection for a disability of the 
left lower extremity, to include loss of use, is denied

5.  Entitlement to SMC for loss of use of the left upper 
extremity is denied.

6.  Entitlement to SMC for loss of use of the left lower 
extremity is denied.

7.  Entitlement to SMC for loss of use of the right lower 
extremity is denied.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities of the left upper and both lower extremities is 
denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

